Citation Nr: 0725411	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  02-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for residuals of inner 
ear injury.

3.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  He was awarded the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

A January 2000 rating decision denied, in pertinent part, 
entitlement to service connection for Bell's palsy and inner 
ear injury.  A March 2000 rating decision continued the 
denial.  In light of enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), an April 2002 rating decision 
readjudicated the aforementioned issues, and denied, in 
pertinent part, entitlement to service connection for Bell's 
palsy; blurry vision; inner ear injury; and, bilateral 
hearing loss disability.  A notice of disagreement was filed 
in May 2002, a statement of the case was issued in May 2002, 
and a substantive appeal was received in June 2002.  
Thereafter, a March 2004 rating decision granted entitlement 
to service connection for left ear hearing loss, assigning a 
noncompensable disability rating.  A notice of disagreement 
was filed in September 2004 with regard to the disability 
rating assigned, a statement of the case was issued in April 
2005, and a substantive appeal was received in May 2005.  An 
April 2005 rating decision granted entitlement to service 
connection for cataracts; this constituted a full award of 
the benefit sought on appeal as to the claim for blurry 
vision.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  Neither the veteran nor his representative 
submitted a jurisdiction-conferring notice of disagreement as 
to the downstream elements of effective date or compensation 
level within the applicable time period.  Thus, those issues 
are not currently in appellate status with regard to service-
connected cataracts.  Id.  The July 2006 rating decision also 
granted entitlement to service connection for right ear 
hearing loss, assigning a noncompensable disability rating, 
and thus the issue of entitlement to a compensable rating for 
bilateral hearing loss has been certified to the Board for 
review.

The April 2002 rating decision granted entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
assigning a 10 percent disability rating.  In May 2002, the 
veteran expressed disagreement with the disability rating 
assigned, and a statement of the case was issued in May 2002.  
In his June 2002 substantive appeal, he limited his appeal to 
a 30 percent disability rating.  In a March 2004 rating 
decision, a 30 percent disability was assigned; thus this 
constituted a full award of the benefit sought on appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).  A claim for an increased 
disability rating for his service-connected PTSD was received 
in October 2004, and an April 2005 rating decision assigned a 
50 percent disability rating, effective October 20, 2004.  To 
date, the veteran has not filed a notice of disagreement with 
regard to the disability rating or effective date assigned, 
thus these issues are not in appellate status.

Finally, the April 2002 rating decision granted service 
connection for diabetes mellitus, assigning a 20 percent 
disability rating.  The veteran perfected an appeal with 
regard to the disability rating assigned; however, in January 
2007 withdrew such appeal prior to certification to the 
Board.

The veteran was scheduled for a travel Board hearing in March 
2007; however, he failed to appear.

The issue of entitlement to service connection for residuals 
of inner ear injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of Bell's 
palsy.

2.  The veteran has no higher than level II hearing acuity in 
the right ear, and no higher than level III hearing acuity in 
the left ear.  

CONCLUSIONS OF LAW

1.  Bell's palsy was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  As detailed hereinabove, an April 
2002 rating decision denied entitlement to service connection 
for Bell's palsy.  In September 2004, a VCAA letter was 
issued to the veteran.  A March 2004 rating decision granted 
entitlement to service connection for left ear hearing loss 
disability, and a July 2006 rating decision granted 
entitlement to service connection for right ear hearing loss 
disability.  The September 2004 VCAA letter was issued to the 
veteran with regard to his claim of service connection for 
right ear hearing loss.  As service connection was granted in 
July 2006, entitlement to an increased rating is a downstream 
issue from that of service connection, thus generally another 
VCAA notice would not be required, pursuant to VAOPGCPREC 8-
2003 (Dec. 22, 2003).  A November 2004 VCAA letter was issued 
to the veteran with regard to his claim for an increased 
rating for left ear hearing loss.  Although such letter only 
addressed the left ear which was in appellate status at the 
time with regard to the disability rating assigned, in light 
of the fact that in rating the left ear, the findings related 
to the right ear must also be considered, the Board finds 
that such VCAA letter effectively constituted a VCAA letter 
pertaining to a compensable rating for bilateral hearing loss 
disability.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his service connection and increased rating 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notices requirement was harmless.  Although the 
notices provided to the veteran were not given prior to the 
initial AOJ adjudications of the claim, the notices were 
provided prior to initial certification of the veteran's 
claims to the Board.  The contents of these notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In an April 2006 submission, the 
veteran stated that he had no further evidence to submit in 
support of his claims.  Moreover, he was afforded the 
opportunity to appear at a hearing before the Board; however, 
he failed to appear.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
with regard to his service connection claim, and the type of 
evidence necessary to establish an effective date with regard 
to his increased rating claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection 
and entitlement to an increased disability rating, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran underwent a July 2001 VA examination with regard 
to his claimed Bell's palsy, and underwent several VA 
examinations pertaining to his bilateral hearing loss 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that further examinations are not necessary with regard 
to these issues.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of entitlement to service connection for Bell's palsy, 
and entitlement to a compensable disability rating for 
bilateral hearing loss disability.



I.  Service connection for Bell's palsy

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

Service connection may also be granted for disability which 
was incurred in or aggravated by service, or is proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

An examination performed for service separation purposes in 
September 1969 does not reflect a diagnosis of or any 
symptomatology related to Bell's palsy.  The veteran's 'head, 
face, neck, and scalp' and 'neurologic' state were clinically 
evaluated as normal.  

In support of his claim of service connection for Bell's 
palsy, the veteran submitted private medical records which 
reflect that he initially sought treatment for Bell 's palsy 
in December 1994.  A December 1994 private treatment records 
reflects complaints of pain to the left side of the face, and 
an assessment of Bell's palsy with no facial paralysis.  A 
January 1995 private treatment record reflects that he was 
feeling and looking better, but he was experiencing twitching 
above the mouth to the back of the left ear.

In July 2001, the veteran underwent a VA neurological 
evaluation.  He reported that six years prior he developed 
left-sided facial weakness in which he had difficulty 
drinking water with dribbling out of the left side of his 
face.  He sought private treatment, and approximately three 
months later his symptoms "pretty much resolved although he 
still has some occasional twitching in his left eye."  He 
also reported that his vision is not as good in his left eye 
as well.  He denied any facial weakness or numbness.  On 
physical examination, cranial nerves II through XII were 
normal with normal facial motor strength in both the upper 
and lower face.  No abnormal facial movements were noted.  
Sensory testing was negative.  Cerebella and gait were 
unremarkable.  The examiner diagnosed history of left-sided 
Bell's palsy which is resolved, and noted that neurologic 
examination was grossly normal at this time.

Upon review of the evidence of record, it appears that the 
veteran is claiming that his previously diagnosed Bell's 
palsy is due to disabilities of the ear.  Although it appears 
that the veteran did have Bell 's palsy, and symptomatology 
related thereto, for a short time in late December 1994 and 
January 1995, the veteran has not submitted any evidence of a 
current chronic disability.  Moreover, the July 2001 VA 
neurological examination did not show any current disability 
or objective findings related to his previously diagnosed 
Bell 's palsy.  It is noted that a key element to 
establishing service connection is to show that veteran does 
have the claimed disability.  This element may only be shown 
through evidence of a diagnosis.  In the instant case, the 
more recent evidence pertaining to this claim demonstrates 
that the veteran does not have a current diagnosis of Bell's 
palsy.  Therefore, it is unnecessary to discuss or analyze 
any claimed etiological relationship to service or any other 
claimed disability.  As he does not have a currently 
disability or disease related to his claimed Bell's palsy, 
service connection is not warranted.  



II.  Increased Rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In July 2001, the veteran underwent a VA examination, and his 
pure tone thresholds were reported as follows:


HERTZ


1000
2000
3000
4000
RIGHT

15
20
30
30
LEFT

25
20
60
65

The pure tone average in the right ear was 24 decibels, and 
43 decibels in the left ear.  Speech recognition scores were 
94 percent for the right ear, and 92 percent for the left 
ear.  Based on the audiometric findings, to include the pure 
tone average thresholds and speech discrimination scores, 
this translated to level I hearing in the right ear, and 
level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.  

The veteran underwent another VA examination in August 2003, 
and his pure tone testing thresholds were reported as 
follows:


HERTZ


1000
2000
3000
4000
RIGHT

10
20
25
30
LEFT

20
20
55
60

The pure tone average in the right ear was 31 decibels, and 
39 decibels in the left ear.  Speech recognition scores were 
94 percent in the right ear, and 80 percent in the left ear.  
Based on the audiometric findings during the August 2003 
audiometric examination, this translated to level I hearing 
in the right ear and level III hearing in the left ear.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 
6100, this again equates to noncompensable hearing loss.  

The veteran underwent another VA examination in December 
2004, and his pure tone testing thresholds were reported as 
follows:



HERTZ


1000
2000
3000
4000
RIGHT

15
20
20
30
LEFT

20
25
50
50

The pure tone average in the right ear was 21.25 decibels, 
and 36.25 decibels in the left ear.  Speech recognition 
scores were 84 percent in the right ear, and 82 percent in 
the left ear.  Based on the audiometric findings during the 
December 2004 audiometric examination, this translated to 
level II hearing in the right ear and level III hearing in 
the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table 
VII, Diagnostic Code 6100, this again equates to 
noncompensable hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the veteran to 
the regulatory criteria, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to a compensable rating for bilateral hearing loss 
disability.  Thus, there is no reasonable doubt to be 
resolved.  The veteran may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to service connection for Bell's palsy is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.


REMAND

The veteran has claimed entitlement to residuals of inner ear 
injury as a result of a mine explosion that occurred during 
service in Vietnam.  The Board notes that satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d).  Every reasonable doubt 
shall be resolved in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  See id; see also 38 
U.S.C.A. § 1154(b).  

The evidence of record reflects that the veteran was awarded 
the Purple Heart as a result of wounds sustained in action.  
The Board finds this award documents the veteran's 
participation in combat.  The veteran has submitted lay 
statements from two fellow soldiers, R.F.R. and H.G.G., which 
attest that the veteran sustained wounds to the ear area 
during combat in service.  Although service medical records 
do not reflect any such injury, the lay statements from the 
veteran and fellow soldiers constitute satisfactory lay 
evidence that the injury to the ears occurred.  See id.

In light of satisfactory evidence of incurrence of an ear 
injury during combat in service, the veteran should be 
afforded a VA examination to assess the nature and etiology 
of any claimed residuals of inner ear injury.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of any current residuals of 
inner ear injury.  It is imperative that 
the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests, 
including x-rays or MRIs, should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  The examiner should determine 
whether the veteran has a current inner 
ear disability, and whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) related to 
injury sustained in combat service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  If an opinion cannot be provided 
without resort to speculation, the 
examiner should so indicate.

2.  After the development requested above 
has been completed, the RO should review 
the expanded record.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


